NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                               IN THE DISTRICT COURT OF APPEAL
                                               OF FLORIDA
                                               SECOND DISTRICT



CHARLES H. GUY, IV,                )
                                   )
            Appellant,             )
                                   )
v.                                 )                  Case No. 2D17-5012
                                   )
WELLS FARGO BANK, N.A.; THE        )
UNKNOWN SPOUSE OF CHARLES H.       )
GUY, IV; ANY AND ALL UNKNOWN       )
PARTIES CLAIMING BY, THROUGH,      )
UNDER, AND AGAINST THE HEREIN      )
NAMED INDIVIDUAL DEFENDANT(S)      )
WHO ARE NOT KNOWN TO BE DEAD       )
OR ALIVE, WHETHER SAID             )
UNKNOWN PARTIES MAY CLAIM AN       )
INTEREST AS SPOUSES, HEIRS,        )
DEVISEES, GRANTEES, OR OTHER       )
CLAIMANTS; TENANT #1; TENANT #2;   )
TENANT #3; AND TENANT #4 THE       )
NAMES BEING FICTITIOUS TO          )
ACCOUNT FOR PARTIES IN             )
POSSESSION,                        )
                                   )
            Appellees.             )
___________________________________)

Opinion filed June 19, 2019.

Appeal from the Circuit Court for Pinellas
County; John A. Schaefer, Judge.

Richard J. Mockler of Stay in My Home,
P.A., St. Petersburg (withdrew after initial
briefing); Latasha Scott of Lord Scott,
PLLC, Tampa (withdrew after initial
briefing); Dineen P. Wasylik and Jared M.
Krukar of DPW Legal, Tampa (substituted
as counsels of record), for Appellant.

Kimberly S. Mello and Danielle M. Diaz of
Greenberg Traurig, P.A., Tampa; and
Michele L. Stocker of Greenberg Traurig,
P.A., Fort Lauderdale, for Appellee Wells
Fargo Bank, N.A.

No appearance for remaining Appellees.



PER CURIAM.


             Affirmed.


NORTHCUTT, KELLY, and KHOUZAM, JJ., Concur.




                                            -2-